Taliaferro, J.
This suit is brought under- the intrusion act. The complaint of the relator is, that holding a commission of the Governor of the State as recorder in and for the city of Shreveport, the defendant, who is mayor of Shreveport, has usurped and intruded into the office of recorder of said city and illegally exercises all the powers and privileges belonging to the office of recorder, and prevents the relator from exercising and performing the duties appertaining of right to that office, and from receiving the fees and emoluments of the same. He prays judgment declaring him the lawful recorder of the city of Shreveport and entitled to all the fees, benefits and emoluments belonging by law to that officer.
The defendant denies the allegations of the plaintiff which relate to usurping and intruding into the alleged office of recorder of Shreveport, for the reason, as stated by defendant, that there is no such office. He avers that the act of the Legislature of March 9, 1869, establishing the office of recorder for the city, of Shreveport, and the subsequent act of March 16, 1870, defining more particularly the jurisdiction of the recorder’s court of said city, have both been repealed by the act of the Legislature No. 98, of the twenty-seventh of April, •1871, incorporating the city of Shreveport, defining its limits and providing for its better police and municipal government. The defendant contends that as mayor he is authorized to enforce the city ordinances, and that that power can no longer be exercised by the recorder.
There was judgment in favor of the relator; and the defendant has appealed.
From all we are able to gather from this record the.relator has no cause of action. We do not understand that the defendant has usurped or intruded into the office of recorder, or placed it out of- the power of the relator by any unlawful' force' or any illegal means to perform the duties of recorder if legally vested with that power. *660He claims, as mayor, the right to exercise certain functions which the relator claims belong to the office of recorder. We do not see that the relator can maintain his action as one coming under the provisions of the law for preventing the usurpation of or intrusion into an office. It is therefore ordered that the judgment appealed from be annulled and reversed. It is further ordered that this suit be dismissed at the relator’s costs.